COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                CONTINUING ORDER OF ABATEMENT

Appellate case name:       Earnest James Dudley v. State of Texas

Appellate case number:     01-20-00175-CR

Trial court case number: 0917568

Trial court:               208th District Court of Harris County

        A jury convicted appellant, Earnest James Dudley, of aggravated sexual assault and the
trial court assessed his punishment at life in prison. On September 9, 2014, the 178th District
Court found appellant indigent and appointed Mark Rubal to represent appellant for the purpose
of post-conviction DNA testing. See TEX. CODE CRIM. PROC. 64.01(c). After the cause was
transferred from the 178th District Court to the 208th District Court, the trial court signed an agreed
order for DNA testing. On January 14, 2020, the trial court adopted the State’s findings and
determined that the results of the DNA testing were not favorable to appellant. The clerk’s record
filed in this Court contains a notice of appeal with Mark Rubal’s request to withdraw from
representing appellant and a request to appoint counsel for appellant. However, the clerk’s record
contains no indication that the trial court permitted Mark Rubal to withdraw or appointed counsel
on appeal. On July 8, 2020, Mark Rubal filed a letter in this Court, stating that he had informed
the trial court below that appellant wanted to appeal and that “[t]he Judge would then appoint
another attorney to handle the appeal.” No attorney has appeared in the Court on appellant’s
behalf.

         Article 64.01(c) of the Texas Code of Criminal Procedure provides that a convicted person
is entitled to appointed counsel under certain circumstances during a Chapter 64 proceeding. The
article does not differentiate between the trial and appellate proceedings. Consequently, an
indigent convicted person is entitled to appointed counsel to prosecute an appeal under Chapter
64. See Watson v. State, No. 07-06-0414-CR, 2006 WL 3327814, at *1 (Tex. App.—Amarillo
Nov. 16, 2006, no pet.) (order, not designated for publication) (citing Gray v. State, 69 S.W.3d
835, 837 (Tex. App.—Waco 2002, no pet.) (order). Because the trial court appointed counsel to
represent appellant in this Chapter 64 proceeding, the record indicates that appellant is entitled to
court-appointed counsel on appeal. Accordingly, on July 16, 2020, we abated this appeal for the
trial court to make findings of fact and conclusions of law. To date, we have not received
supplemental records containing the trial court’s findings and conclusions.
         Based on the foregoing, we issue this continuing order to abate this appeal and remand the
cause to the trial court for further proceedings. On remand, the trial court shall immediately
conduct a hearing at which a representative of the Harris County District Attorney’s Office and
appellant’s appointed counsel, Mark Rubal, shall be present. Appellant also shall be present for
the hearing in person or, if appellant is incarcerated, at the trial court’s discretion, appellant may
participate in the hearing by use of a closed-circuit video teleconferencing.1

       We direct the trial court to make appropriate written findings of fact and conclusions of
law and sign any necessary orders on these issues:

                1) Determine whether appellant wishes to pursue this appeal;
                2) If appellant wishes to pursue this appeal, determine whether appellant’s
                   counsel, Mark Rubal, intends to represent appellant on appeal or whether
                   counsel should be permitted to withdraw;
                3) If counsel is permitted to withdraw, enter a written order granting his request to
                   withdraw and appoint substitute appellate counsel.
                4) Make any other findings and recommendations the trial court deems
                   appropriate; and
                5) Enter written findings of fact, conclusions of law, and recommendations as to
                   these issues, separate and apart from any docket sheet notations.

See TEX. CODE CRIM. PROC. art. 1.051(a), (c), (f), (g), 26.04; 64.01(c).

         The trial court shall have a court reporter record the hearing. The trial court clerk is directed
to file a supplemental clerk’s record containing the trial court’s findings, recommendations, and
orders with this Court within 30 days of the date of this order. The court reporter is directed to file
the reporter’s record of the hearing within 30 days of the date of this order. If the hearing is
conducted by video teleconference, a certified recording of the hearing shall also be filed in this
Court within 30 days of the date of this order.

         The appeal is abated, treated as a closed case, and removed from this Court’s active docket.
The appeal will be reinstated on this Court’s active docket without further order of the Court when
records that comply with our order are filed with the Clerk of this Court. The court coordinator of
the trial court shall set a hearing date and notify the parties.


        It is so ORDERED.

Judge’s signature: ____/s/ Sherry Radack________
                    Acting individually  Acting for the Court


Date: ___October 6, 2020______



1
        Any teleconference must use a closed-circuit video teleconferencing system that provides for a simultaneous
        compressed full motion video and interactive communication of image and sound among the trial court,
        appellant, and any attorneys representing the State or appellant. On his request, appellant and his counsel
        shall be able to communicate privately without being recorded or heard by the trial court or the State’s
        attorney.